ON PETITION FOR REHEARING
Before GARZA, POLITZ and DAVIS, Circuit Judges.
PER CURIAM:
The Secretary of Health and Human Services petitions for rehearing, asking that resolution of this appeal be held in abeyance pending disposition of pending petitions for certiorari in Abington Memorial Hospital v. Heckler, 750 F.2d 242 (3d Cir. 1984), and Humana of Aurora, Inc. v. Heckler, 753 F.2d 1579 (10th Cir.1985). We decline to do so.
. The Secretary alternatively requests that we vacate that portion of our opinion modifying the judgment of the district court and directing the reimbursement of the appel-lee-hospitals “pursuant to 42 C.F.R. § 405.-452(b)(1) (1979), without reference to the abrogated malpractice rule.” The Secretary urges a remand to the Provider Reimbursement Review Board for appropriate action, specifically, reconsideration under a proposed new rule affecting malpractice insurance premium reimbursement. See 50 Fed.Reg. 25178 (June 17, 1985). This alternative suggestion is meritorious.
The petition for rehearing is granted in part and appellees’ claims are remanded to the PRRB for reconsideration in light of relevant changes occurring after the Board’s initial rulings herein. In all other respects the petition for rehearing is denied and our original opinion is reconfirmed.